--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ensurge announces an Agreement for Tailings Gold Recovery Project in Brazil.


SALT LAKE CITY, November 29, 2010 - /PRNewswire/ --Ensurge, Inc. (OTC Bulletin
Board: ESGI) announces the agreement with Rodui Transportes & Locaoes.


Ensurge, Inc. is pleased to announce that it has entered into an Agreement with
Rodui Transportes & Locaoes of Pocone, Mato Grosso, Brazil.  Under terms of the
Agreement, Ensurge will begin an evaluation process that will determine the gold
content and technological and economic feasibility of recovering gold from two
tailings impoundments owned by Rodui.


The tailings impoundments, each located within a few kilometers of Pocone, Mato
Grosso, Brazil, were created during a greater than twenty year period during
which Evaldino Rodui, the company’s principal, operated a gold mining
operation.  That mine and processing facility were shut down in 2008.


Under terms of the Agreement, Ensurge will conduct a preliminary assessment of
the gold content of the tailings.  That assessment was begun at the end of last
week.  The cost of the preliminary assessment is to be borne in its entirety by
Ensurge.


If the preliminary assessment, which should be completed by the middle of
December, proves positive by confirming significant gold content, Ensurge will
then embark upon, and pay for a detailed drilling and assaying program and an
Engineering Scoping Study to determine the optimal process by which to recover
gold.  The Engineering Scoping Study would likely be started in early January of
2011 and require 3-4 months to complete.


If, upon completion of the Engineering Scoping Study, technological and economic
feasibility is demonstrated, Ensurge will, at it expense, construct a facility
to recover gold from tailings.  Ensurge and Rodui will share equally in the
profit from operating the Tailings Gold Recovery Plant.


About Ensurge
Ensurge, Inc. is a Salt Lake City based mining company focused on development of
gold mining opportunities in Brazil.  The company’s primary focus is to bring
capital and technology to existing mining operations to recover gold from
existing tailings ponds, improve recoveries of existing milling operations and
improve mining operations in exchange for an interest in these operations.


 
Ensurge is a fully reporting company currently traded on the OTC Bulletin Board
under the symbol ESGI.
 
 
Forward Looking Statements
 
 
This press release contains forward-looking statements regarding the future
results and performance of Ensurge, Inc. including statements regarding revenue,
growth and market development. These forward-looking statements involve risks
and uncertainties and actual results could differ materially from those
predicted in any such forward-looking statements. Except for historical
information, all of the statements, expectations and assumptions contained in
the foregoing are forward-looking statements. The realization of any or all of
these expectations is subject to a number of risks and uncertainties and it is
possible that the assumptions made by management may not materialize. Statements
in this press release may involve risks and uncertainties; actual results may
differ from the forward-looking statements. Sentences or phrases that use such
words as "believes," "anticipates," "plans," "may," "hopes," "can," "will,"
"expects," "is designed to," "with the intent," "potential" and others indicate
forward-looking statements, but their absence does not mean that a statement is
not forward-looking. The Company undertakes no obligation to publicly release
any revisions to forward-looking statements
 



--------------------------------------------------------------------------------